  8:19-cr-00066-LSC-MDN Doc # 53 Filed: 08/07/20 Page 1 of 1 - Page ID # 139




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:19CR66
                                            )
      vs.                                   )
                                            )
EDGAR ALBERTO GUERRA                        )                  ORDER
PALOMARES,                                  )
                                            )
                    Defendant.


        This matter is before the court on the defendant’s unopposed Motion to Continue
Trial [52]. Counsel seeks additional time to negotiate a plea for the defendant. For good
cause shown,

      IT IS ORDERED that the defendant’s unopposed Motion to Continue Trial [52] is
granted, as follows:

      1. The jury trial, now set for August 4, 2020, is continued to September 29, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and September 29, 2020, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      DATED: August 7, 2020.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
